Citation Nr: 1031457	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  04-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.   Entitlement to a schedular rating in excess of 40 percent 
for low back disability for the period prior to November 25, 
2008.

2.  Entitlement to a schedular rating in excess of 20 percent for 
low back disability for the period from November 25, 2008.

3.  Entitlement to a schedular disability rating in excess of 20 
percent for right lower extremity radiculopathy from November 25, 
2008.

4.  Entitlement to a schedular disability rating in excess of 20 
percent for left lower extremity radiculopathy from November 25, 
2008.

5.  Entitlement to an extraschedular rating for low back 
disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to September 
1966, and from March 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  That rating action increased the evaluation assigned 
the service-connected lower back disorder from 10 percent to 20 
percent disabling.  Jurisdiction over the case was transferred to 
the RO in Portland, Oregon, in March 2004.  The Board remanded 
the case in November 2005, and while the case was in remand 
status, the RO assigned the Veteran a separate 10 percent 
evaluation for radiculopathy of the left lower extremity in March 
2006.  The Board again remanded the case in October 2006 for 
further development.  

In a July 2007, decision, the Board denied entitlement to a 
disability rating in excess of 20 percent for lumbar spine 
degenerative joint disease, and denied entitlement to an initial 
rating in excess of 10 percent for left lower extremity 
radiculopathy.  The Veteran appealed the July 2007 decision to 
the United States Court of Appeals for Veterans Claims (Court), 
and the Court, in a May 2008 Order, granted a joint motion filed 
by the parties, and vacated and remanded the July 2007 decision 
to the Board.

In a September 19, 2008, decision, the Board granted entitlement 
to a single 40 percent evaluation for intervertebral disc 
syndrome, which incorporated the left leg radiculopathy.  The 
Veteran appealed the September 2008 decision to the Court, and in 
an August 2009 Order, the Court again granted a joint motion for 
remand and vacated the September 2008 decision "that denied 
entitlement to a disability rating greater than 40% for lumbar 
spine degenerative joint disease and a rating greater than 10% 
for associated radiculopathy."  In a February 2010 Order, the 
Court revoked the August 2009 Order, and issued a new Order 
vacating that part of the Board's decision that denied 
entitlement to a rating greater than 40 percent for low back 
disability.

The record shows that in October 2008, the RO implemented the 
Board's September 2008 decision, assigning a single 40 percent 
evaluation for the low back disorder, effective September 2001.  
In a September 2009 rating action, the RO determined that the 
Veteran was entitled to a higher evaluation for his lower back 
disorder through the mechanism of separating rating the 
orthopedic and neurologic components of the disorder.  The RO 
assigned a 20 percent evaluation for limitation of thoracolumbar 
flexion; a 20 percent evaluation for right lower extremity 
radiculopathy; and a 20 percent evaluation for left lower 
extremity radiculopathy.  The ratings were effective November 25, 
2008 (the date of a VA examination).

The Board notes that the August 2003 rating decision also denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Although the Veteran initiated an appeal of that denial, in April 
2004 he specifically withdrew the TDIU issue.  The record shows 
that he recently raised the issue again, and it was again denied 
in a September 2009 rating decision.  The record before the Board 
does not contain any subsequent communication from the Veteran or 
any representative suggesting that he continues to pursue a claim 
for TDIU.  

Although normally a TDIU would be considered as part and parcel 
of his increased ratings claim, see Rice v. Shinseki, 22 Vet. 
App. 447 (2009), given that it appears the Veteran is not 
pursuing the issue of entitlement to a TDIU, the Board will not 
further address that matter. 

The record shows that in response to his disagreement with an 
October 2008 rating action, the Veteran was issued a statement of 
the case in September 2009 addressing the issue of entitlement to 
an effective date earlier than September 20, 2001, for the award 
of a 40 percent evaluation for low back disability.  The record 
before the Board does not contain any subsequent communication 
from the Veteran or any representative suggesting that he 
continues to pursue a claim for an earlier effective date for the 
award of the 40 percent evaluation.  The Board consequently will 
not further address that matter in this action.

The issue of entitlement to an extraschedular rating for low back 
disability, as well as the issues concerning the proper 
evaluation(s) assignable for the lower back disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is competent evidence of record that the Veteran's low back 
disability markedly interferes with his employability, which 
warrants referral of his claim to the Director of Compensation 
and Pension for consideration of an extraschedular rating.


CONCLUSION OF LAW

The criteria for referral to the Director of Compensation and 
Pension for consideration of an extraschedular rating for low 
back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.321 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), VA 
has certain duties to notify and assist the Veteran in his 
appeal.  Given, however, the favorable action taken hereinbelow, 
further discussion explaining how VA complied with those laws is 
unnecessary.

The Veteran contends that the evaluation assigned his service-
connected low back disorder does not accurately reflect the 
severity of that disability.  He contends that his low back 
disorder markedly interferes with his employability.

The Joint Motion accepted by the Court determined that the Board 
did not adequately address the Veteran's entitlement to an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321. 

The record shows that the Veteran has been unemployed for a 
number of years.  Following physical evaluation during a January 
2006 VA examination, the examiner concluded that the Veteran's 
back problems significantly limited his employability as a truck 
driver.  A December 2006 VA examiner concluded that the back 
disorder significantly limited the Veteran's ability to find work 
because he could not tolerate manual labor.  The examiner further 
noted that even sedentary work would cause increased symptoms and 
flare ups.
 
A November 2008 VA examiner concluded that the Veteran would not 
be able to perform the duties of his former profession of truck 
driver due to the back disorder.

Under the circumstances, the Board concludes that the veteran's 
low back disability presents the requisite exceptional or unusual 
disability picture through marked interference with employment 
above and beyond that contemplated by the assignment of a 
combined 50 percent evaluation for the components of the 
disorder.  To this extent, the claim is granted.

The Board does not have the authority to assign an extraschedular 
disability rating in the first instance.  Floyd v. Brown, 9 Vet. 
App 88 (1996).  In the REMAND portion of this decision, the Board 
will direct the RO to refer the matter to the Director of 
Compensation and Pension for consideration of the assignment of 
an extraschedular rating. 


ORDER

The Board having identified plausible evidence in the record that 
the veteran's low back disability is productive of marked 
interference with employment, referral of the claim to the 
Director of Compensation and Pension for consideration of an 
extraschedular rating is granted. 


REMAND

The Court's February 2010 Order vacated the Board's decision to 
the extent that a rating in excess of 40 percent for low back 
disability was denied.  Accordingly, the matter of the proper 
rating assignable for the low back disability for the period 
since September 2001 is once again before the Board.  In 
assigning a single 40 percent evaluation, the Board evaluated the 
Veteran's disorder under the former version of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The Board notes that since the last supplemental statement of the 
case issued in March 2007, additional pertinent evidence was 
added to the claims files.  This evidence includes, but is not 
limited to, the report of the November 2008 VA examination on 
which the Veteran's most recent rating is based.  The Board 
accordingly finds that the matter of the proper schedular ratings 
assignable for the low back disability must be remanded for the 
issuance of a responsive supplemental statement of the case.  See 
38 C.F.R. § 19.31.

Turning to the matter of an extraschedular rating, as noted 
previously, the Board is precluded from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  Rather, the proper course is to refer the matter to 
the Director of Compensation and Pension Service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should refer the case to the 
Director of Compensation and Pension for a 
determination as to whether the Veteran is 
entitled to assignment of an extraschedular 
rating for low back disability in 
accordance with the provisions of 38 C.F.R. 
§ 3.321(b).  The rating board should 
include a full statement of all factors 
having a bearing on the issue.

2.  Thereafter, the RO should undertake any 
other indicated development and 
readjudicate the issues remaining on 
appeal.

3.  If the benefits sought on appeal are 
not granted to the Veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative an 
appropriate opportunity to respond.  The 
supplemental statement of the case should 
include consideration of all evidence added 
to the record since the March 2007 
supplemental statement of the case.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the Court 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


